DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Ward '286; Robert S et al. (US 8758286 B2). 

Regarding instant claim 1, Ward '286 claims all limitations in claims 1 and 6.  
Regarding instant claim 14, Ward '286 claims all limitations in claims 1, 6 and 7. Although Ward '286 claims a device, the device will perform all the steps of the claimed method. Ward '286 claims a device designed to removing an adsorbate from blood, which is configured to contact blood with a solid substrate (claim 1), and also specifies a flow rate of blood (claim 7). 
Regarding instant claims 2-13 and 15-20, Ward '286 claims all limitations in claims 2-6, 8, 10-13, 15 and 20 as shown in table 1. 
Table 1: Ward '286 double patenting
Instant claim
Ward '286
Instant claim
Ward '286
Instant claim
Ward '286
2
2
8
8
15
2
3
2
9
10
16
2
4
3
10
11
17
15
5
4
11
11
18
11
6
5
12
12
19
12
7
6
13
13
20
20



Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Ward '962; Robert S. et al. (US 9408962 B2). 
Regarding instant claim 1, Ward '962 claims all limitations in claims 1 and 4.  
Regarding instant claim 14, Ward '962 claims all limitations in claim 14.  
Regarding instant claims 2-13 and 15-20, Ward '962 claims all limitations as shown in table 2.


Instant claim
Ward '962
Instant claim
Ward '962
Instant claim
Ward '962
2
2
8
8
15
2
3
2
9
10
16
2
4
3
10
11
17
15
5
6
11
11
18
11
6
7
12
12
19
12
7
4
13
13
20
13



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ellson; Richard N. et al.	US 20060030027 A1 
Tillman; Bryan et al.	US 20090186065 A1 
Johannes Stiekema, Jacobus Christianus  et al.	US 20020040012 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781